DETAILED ACTION                                                                                                                                                                                                                                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 5 – 12, 15, and 17 – 20 have been amended
Claims 3, 4, 13 and 14 have been cancelled.
Claims 1-2, 5-12 and 15-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1, 2, 5 – 12, 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1, 2, 5 - 10 are drawn to a method. 
	Claims 11, 12 and 15 - 19 are drawn to an apparatus.
	Claim 20 is drawn to a machine readable non-transitory medium.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 11, 12, and 15 - 19 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
11. (Currently Amended) An apparatus for controlling performance of a digital character depicted at a display device, the apparatus comprising: 
a network communication unit configured to transmit and receive data; and
one or more controllers configured to: 
determine a presence of a first person located in a physical environment; and
in response to determining the presence of the first person, facilitate control of the performance of the digital character depicted at the display device by a human operator, by second person and an artificial intelligence (Al) game-engine, or by a combination thereof in combination, 
Attorney Docket No. 2241-3015wherein the one or more controllers are further configured to determine the presence of the first person by autonomously determining at least one of a characteristic of an appearance of the first person, an emotional state of the first person, or an audio originating from the first person, and 
wherein the one or more controllers are further configured to facilitate control of the performance of the digital character by the second person by providing at least one option selectable by the second person, for controlling the digital character to, in an interaction with the first person, address the first person according to the determined characteristic or the determined emotional state of the first person.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing Human Activity. 
 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): a display, a network communication unit, controllers, AI game engine.
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 

For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed a display, a network communication unit, controllers, AI game engine. Applicant has also claimed readable media. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Liccardo (US 2007/0060233 A1) establishes that these additional elements are generic: 
[0405] A detailed description of software that implements the instant gaming method is beyond the scope of this disclosure. However, creating such software is a well-known skill in the art of video game development and design, and in light of the above disclosure, providing software to implement the present invention method should be well within the skill of the ordinary programmer and/or artist reasonably skilled in the art of game development and design. As known in the field, the software may be packaged on a computer-readable media, such as a CD, DVD, diskette or the like, which may be installed and run on the target gaming platform. Typically, the game software will include graphics data that is used to define the visual attributes of characters, weapons, scenes, background objects and the like, as explained above; certain types of graphics data, such as background scenes or images, may be generated "on the fly" based upon templates, underlying graphics data and suitable algorithms, as 
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
	
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 9, 11, 12, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al (US 9,690,784 B1) in view of Brush, II et al (US 5,884,029) in view of Jandel et al (US 2004/0023723 A1)
As per claims 1, 11 and 20,
determining a presence of a first person located in a physical environment; and (Hughes discloses the capturing of an end user subject’s presence within the view of a camera) (Hughes 3:23 – 28) 
in response to determining the presence of the first person, facilitating control of the performance of the digital character depicted at the display device by a second person …wherein determining the presence of the first person comprises autonomously determining at least one of a characteristic of an appearance of the first person, an emotional state of the first person, or an audio originating from the first person, and (Hughes discloses the facilitation of control of a digital avatar by a 
wherein facilitating control of the performance of the digital character by the second person comprises providing at least one option selectable by the second person, for controlling the digital character to, in an interaction with the first person, address the first person according to the determined characteristic or the determined emotional state of the first person. (Hughes discloses the facilitation of control of the avatar wherein the control of the avatar comprises at least one selectable option in response to the determined characteristic of the end user subject such as selecting a respectful stance from a plurality of gestures (Hughes 4:26 – 37). Hughes also discloses the selecting of a response or gesture wherein the gesture is checked to determine if the selected gesture is acceptable or culturally insensitive.  If the gesture is insensitive the system will select a substitute gesture depending on the determine culture that the end user subject identifies with in a cultural profile) (Hughes 4:54 – 63) 
Hughes discloses as per claim 11,  a network communication unit configured to transmit and receive data (Hughes Fig 1) and one or more controllers configured to: [claim 11] (Hughes Fig 8, 5:11 – 20)
Hughes fails to specifically disclose the following:
…and an artificial intelligence (Al) game-engine, in combination,…

It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hughes in view of Brush to facilitate the control of an avatar, representing a controlling user, based upon a determined characteristic of a detected person in a physical environment in combination with AI or artificial intelligence.  By using the AI of an avatar to interact with a detected person based upon detected characteristics such as appearance, in combination with the controlling operator/user of the avatar, the system will be able to automate certain interactions that the avatar is programmed to accomplish and save the operator from having to send inputs across the network to direct the avatar how to interact with a detected person.  This would promote efficient communication and interactions 
In a similar field of endeavor, Jandel discloses the use of avatars that are programmed with artificial intelligence wherein a game server (i.e. game engine) is responsible for running the avatars (Jandel 0070).  Jandel discloses that the avatars can be operated or controlled according to a combination of both user inputs and the programmed AI of the avatar (Jandel 0004)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify to explicitly specify that the responses or interactions controlling the avatars are accomplished by a user/operator of the avatar and also the AI of the avatar controlled by an AI game engine such as a game server.  The use of a AI game engine such as a game server would help offload from the client a portion of the processing load upon the client device and also the actual user/operator of the avatar, as the user/operator would only need to take over when absolutely necessary to facilitate realistic communications.
As per claims 2 and 12, wherein the determination of the presence of the first person is performed based on data received from at least a camera or a microphone located in the physical environment.  (Hughes discloses the capturing of an end user subject’s presence within the view of a camera) (Hughes 3:23 – 28)
As per claims 5 and 15, wherein facilitating control of the performance of the digital character by the human operator comprises receiving motion capture data corresponding to the second person. (Hughes discloses the receiving of motion capture data corresponding to the operator of the avatar) (Hughes 3:40 – 50, 4:64 – 7:10).
As per claims 9 and 19, wherein the control of the performance of the digital character by the second person is facilitated such that performance of the digital character is concurrently driven by both the second person and the Al game-engine. (The combination of Hughes in view of Brush, II in view of .  
Claims 6 – 8 and 16 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al (US 9,690,784 B1) in view of Brush, II et al (US 5,884,029) in view of Jandel et al (US 2004/0023723 A1) in view of Bellusci et al (US 2017/0103541 A1)
As per claim 6 and 16,
receiving data from an … motion capture system; (Hughes discloses the receiving of motion capture data corresponding to the operator of the avatar) (Hughes 3:40 – 50, 4:64 – 7:10).
Hughes fails to disclose that the motion capture system is an optical motion capture system 
Hughes also fails to disclose:
and Attorney Docket No. 2241-3015receiving data from an inertial motion capture system.
However in a similar field of endeavor, Bellusci discloses a motion capture system that utilizes both inertial motion capture and optical motion capture to address and correct misalignments between the two systems. (Bellusci Abstract, 0011, 0042, 0044)
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Hughes in view of Brush, II in view of Jandel in view of Bellusci to provide a system that receives motion capture data optically and also by an inertial system. This would enhance the accuracy of the system as a whole due to be able to correct any misalignments between the systems and to compensate for drift.
As per claim 7, 17, wherein the data received from the optical motion capture system comprises data corresponding to one or more optical markers located at a waist region of the human operator. (Combination of Hughes in view of Brush, II in view of Jandel in view of Bellusci as applied above, Bellusci discloses the attaching of optical markers to inertial markers wherein inertial markers are attached to a user’s pelvis or waist region) (Bellusci 0011, 0042)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al (US 9,690,784 B1) in view of Brush, II et al (US 5,884,029) in view of Jandel et al (US 2004/0023723 A1)  in view of Mishra (US 10,664,863).
As per claim 10,
Hughes fails to disclose explicitly:
further comprising: receiving a request from the person; and servicing the request by causing a change in the physical environment in which the person is located, wherein servicing the request comprises providing a physical object to be delivered for retrieval by the person.
Mishra discloses a game system wherein a user is able to order a physical item in a virtual environment wherein the physical item is then delivered to the user and the system verifies that the item has been physically delivered to the user and the user may be rewarded for interacting with the physical item (Mishra 2:22 — 34; 4:7 — 20, 37-47).  
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Hughes in view of Brush, II in view of Jandel in view of Mishra to provide a system wherein the system monitors a user who makes a request or orders a particular item and the system further services the request by delivering the item to the user and determines when the item is physically delivered to the user. By rewarding a user when they order and then interact with the delivered item, the user would be more inclined to order from the service provide and this in turn would provide more revenue to the item provider in connection with the virtual world or marketplace.
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715